t c memo united_states tax_court sunoco inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date robert l moore ii thomas d johnston and marjorie a burnett for petitioner john a guarnieri and michael a yost jr for respondent memorandum opinion whalen judge respondent determined the following deficiencies in petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number petitioner disputes the above deficiencies and further claims to have overpaid income taxes for and by at least dollar_figure dollar_figure and dollar_figure respectively after concessions there are three issues for decision in this case each issue is the subject of a separate opinion the issue that is the subject of this opinion involves the deductions claimed on petitioner’s returns for and for certain expenses_incurred in removing the overburden at a strip mine specifically the issue is whether petitioner is entitled to change the income_tax treatment of the subject overburden removal expenses from the treatment applicable to development_expenditures as reported on petitioner’s returns to the treatment applicable to production_costs this issue turns on whether that change is foreclosed because it is based upon a change_of method_of_accounting as to which petitioner had not first secured the consent of the secretary under sec_446 unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure for purposes of this opinion the tax years in issue are and background the parties have stipulated the facts applicable to the issue considered in this opinion during the period through petitioner was the common parent of an affiliated_group_of_corporations that included cordero mining co or one of its predecessors sunedco coal co and sunoco energy development co when we use the term cordero in this opinion we mean cordero mining co and its predecessors for each of the years in issue cordero was a member of petitioner’s affiliated_group_of_corporations and was included in the consolidated_return filed by petitioner on behalf of the group at the time the instant petition was filed on its behalf petitioner’s principal_place_of_business was in philadelphia pennsylvania before cordero engaged in coal mining in the powder river basin in wyoming in cordero acquired a working_interest in a federal lease of big_number acres of land near gillette wyoming that contained approximately million tons of coal reserves we sometimes refer to this property as the gillette mine or the gillette property in cordero began mining the property for coal and it continued mining the property until date when petitioner sold cordero to kennecott coal co kennecott as described below cordero began mining the gillette property by making a box cut in the ground to expose the coal seam the term box cut describes the vertical and lateral removal of overburden to gain initial access to the coal the term overburden refers to the soil and rock that overlay a coal seam after making the box cut on the gillette property cordero began strip mining coal this type of mining involves the systematic advance removal of overburden to expose the coal seam and to permit continuous extraction of the exposed mineral the parties agree that the removal of overburden in this case benefited only the limited increment of the coal seam that was exposed after the overburden was removed following its removal the stripped overburden was either deposited as part of reclaiming the disturbed or mined areas or it was stored for later use in reclaiming those areas cordero employed trucks and shovels at the gillette mine to remove the overburden and to strip mine the exposed coal the expenses that cordero incurred in removing overburden and extracting coal at the gillette mine included the salaries and wages paid to employees who operated the equipment depreciation on and repairs to the equipment fuel for the equipment utilities and employee_benefits cordero quantified its overburden removal costs at the gillette mine using a volumetric ratio method cordero first determined the volume of overburden that was removed during the year and it computed the ratio of that amount to the sum of the volumes of overburden removed and coal extracted cordero then multiplied the ratio by the total of each category of expense incurred in the process of removing overburden and extracting coal viz wages and benefits fuel utilities depreciation and repairs the product of each of these multiplications was deemed to be the portion of each expense category that was attributable to the overburden removed during the year using this method cordero computed its aggregate overburden removal costs at the gillette mine for the years in issue these aggregate amounts are as follows year amount 1dollar_figure big_number big_number big_number big_number during cordero’s coal mining operations were transferred from one member of petitioner’s affiliated_group to another this amount is the aggregate overburden removal cost incurred by one member of petitioner’s affiliated_group_of_corporations during for financial_accounting purposes beginning in and continuing through the last year in issue petitioner treated the costs incurred for overburden removal at the gillette mine as associated with the coal extracted during the year and petitioner included those costs in its cost_of_goods_sold before date cordero added all of its overburden removal costs to its costs of goods sold as the overburden removal costs were incurred in date cordero changed its financial_accounting treatment of overburden removal costs in order to defer the portion of those costs that is attributable to exposed but unmined coal beginning in that month the costs of removing overburden determined using the volumetric ratio method described above were booked as additions to a general ledger account entitled preproduction overburden removal--year to date change as coal was produced the overburden removal costs attributable to the volume of coal produced were booked as reductions to the account and were expensed as production_costs through the cost_of_goods_sold the net change to the account for the month the difference between the total additions and reductions to the account represented the net change in the overburden removal costs associated with exposed but unmined coal thus in keeping its books petitioner treated the overburden removal costs incurred at the gillette mine as costs that were incurred to maintain current production of the coal and petitioner included those costs in its cost_of_goods_sold petitioner did not treat them as costs related to future coal production such as development costs which are capitalized see generally fixed financial reporting in the extractive_industries accounting research study no pincite fasb discussion memorandum financial_accounting and reporting in the extractive_industries date furthermore in date petitioner created a general ledger account preproduction overburden removal--year to date change that quantified the amount of the overburden removal costs attributable to exposed but unmined coal for purposes of deferring those expenses until the related coal was extracted and sold the record of this case contains the separate federal_income_tax returns of cordero that were included with and incorporated in petitioner’s consolidated federal_income_tax returns for taxable years through on each of those returns cordero stated that it used the accrual_method of accounting on its separate returns for and cordero reported the costs incurred in removing overburden at the gillette mine as part of the deductions claimed for salaries and wages repairs depreciation employee benefit programs and other deductions without identifying the portion of the deduction that was incurred for the removal of overburden similarly on its separate_return for cordero included its overburden removal costs in cost_of_goods_sold without identifying the portion thereof that was incurred for the removal of overburden thus for tax reporting purposes cordero treated overburden removal costs as deductions on its returns for through and including and it treated them as an offset of gross_income on its return for furthermore cordero reported the overburden removal costs at the gillette mine as the costs were incurred except for the portion of those costs allocated to ending inventory cordero did not defer for tax reporting purposes the portion of those costs attributable to exposed but unmined coal as it did for financial_accounting purposes the aggregate of the deductions claimed on each of cordero’s separate returns for the removal of overburden at the gillette mine was equal to the amount added for the year to the general ledger account described above preproduction overburden removal--year to date change except for the amount allocated to ending inventory each of cordero’s separate returns for through includes an adjustment that has the effect of capitalizing a portion of the subject overburden removal costs as would be required under sec_291 assuming that the total overburden removal costs incurred during the year at the gillette mine were mine development_expenditures that are otherwise deductible under sec_616 the adjustment reported on cordero’s separate_return for the first part of consists of a miscellaneous reduction of the other deductions claimed on line of the return the adjustments reported on cordero’s returns for the second part of and for and consist of reductions to cordero’s cost_of_goods_sold and are labeled mine development costs the following schedule shows the aggregate income offsets or deductions claimed on each of cordero’s separate returns that cordero treated as mine development_expenditures column and the portion thereof that was capitalized column pursuant to sec_291 total develop- total amount overburden amount year ment costs capitalized removal costs capitalized dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number cordero capitalized rather than percent the statutory rate and as a result overstated the total amount capitalized by dollar_figure the parties agree that this amount is overstated by dollar_figure the parties agree that this amount is overstated by dollar_figure column of the above schedule entitled overburden removal costs shows the amounts of overburden removal costs that were incurred at the gillette mine and were treated by cordero as mine development_expenditures these amounts form the bulk of cordero’s total development costs set out in column column of the above schedule entitled amount capitalized shows the portion of each amount in column that was capitalized pursuant to sec_291 these amounts form the bulk of the total amount capitalized set out in column generally cordero amortized the total amount capitalized column for each of the years in issue over years beginning with the year the costs were paid_or_incurred as permitted by sec_291 and through it included that amount in qualified_investment within the meaning of sec_46 for purposes of computing investment_credit as permitted by sec_291 cordero also took the total amount capitalized for each year into account in computing the adjustment set forth on schedule m-1 reconciliation of income per books with income per return for expenses recorded on books this year not deducted on this return as noted above cordero mistakenly capitalized percent of the mine development expenses reported for rather than percent the statutory rate then in effect under sec_291 the parties agree that petitioner is entitled to increase the aggregate deduction claimed in by the excess_amount capitalized dollar_figure as long as petitioner also makes appropriate correlative adjustments to petitioner’s reported investment_tax_credit for and to its reported amortization for through for each of the taxable years through cordero treated all of its overburden removal costs at the gillette mine as mine development costs subject_to sec_291 for each of those years cordero capitalized percent of the amount allowable as a deduction under sec_616 as required by sec_291 and it amortized that amount over months beginning with the month in which the costs were paid_or_incurred as permitted by sec_291 as in effect during through for alternative_minimum_tax purposes cordero also treated overburden removal costs as mine development costs and cordero took advantage of the adjustments permitted under sec_56 under which a taxpayer’s taxable_income for the taxable_year is adjusted for purposes of computing alternative_minimum_taxable_income by capitalizing the amount allowable as a deduction under sec_616 determined without regard to sec_291 and amortizing that amount ratably over the 10-year period beginning with the taxable_year in which the expenditures were made for each of the taxable years through cordero elected under sec_59 to amortize all of its mine development costs in accordance with this election cordero capitalized all of its mine development expenses and amortized those costs over years cordero’s election under sec_59 covered overburden removal costs of dollar_figure that were paid_or_incurred in overburden removal costs of dollar_figure that were paid_or_incurred in and overburden removal costs of dollar_figure that were paid_or_incurred in on date petitioner sold cordero to kennecott a joint election was made under sec_338 to treat the stock sale as a sale of assets cordero claimed unamortized mine development costs of dollar_figure as part of the basis in the assets sold to kennecott including dollar_figure of unamortized overburden removal costs factual and legal background discussion generally for federal_income_tax purposes there are at least two ways for a mining business to treat the costs of removing overburden during the producing_stage of a mine or other natural_deposit located in the united_states one way is to treat them as costs of producing the ore or mineral and to include them in the taxpayer’s cost_of_goods_sold see sec_1_61-3 income_tax regs under this approach the overburden removal costs in effect are taken into account in computing gross_income as offsets of sales see id another way is to treat them as development_expenditures that are currently deductible under sec_616 or at the election of the taxpayer ratably deductible as deferred expenses under sec_616 under this second way the overburden removal costs would be deducted from gross_income in computing the taxpayer's taxable_income see sec_616 sec_616 and b provides as follows sec_616 in general --except as provided in subsection b there shall be allowed as a deduction in computing taxable_income all expenditures paid_or_incurred during the taxable_year for the development of a mine or other natural_deposit other than an oil or gas well if paid_or_incurred after the existence of ores or minerals in commercially marketable quantities has been disclosed this section shall not apply to expenditures_for the acquisition or improvement of property of a character which is subject_to the allowance for depreciation provided in sec_167 but allowances for depreciation shall be considered for purposes of this section as expenditures b election of taxpayer --at the election of the taxpayer made in accordance with regula- tions prescribed by the secretary expenditures described in subsection a paid_or_incurred during the taxable_year shall be treated as deferred expenses and shall be deductible on a ratable basis as the units of produced ores or minerals benefited by such expenditures are sold in the case of such expenditures paid_or_incurred during the development stage of the mine or deposit the election shall apply only with respect to the excess of such expenditures during the taxable_year over the net receipts during the taxable_year from the ores or minerals produced from such mine or deposit the election under this subsection if made must be for the total amount of such expenditures or the total amount of such excess as the case may be with respect to the mine or deposit and shall be binding for such taxable_year the applicable treatment of overburden removal costs either as development costs or as production_costs depends upon the circumstances of each case the term development as used in sec_616 is not defined by the code or the regulations nevertheless in distinguishing development_expenditures which are deductible under sec_616 from production_costs which offset gross_sales it is generally understood that development_expenditures are expenditures benefiting an entire mineral deposit or a large area of a mineral deposit such that they provide benefits that extend over relatively long periods of extraction of the valuable ore or mineral see revrul_86_83 1986_1_cb_251 revrul_77_308 1977_2_cb_208 revrul_67_169 1967_1_cb_159 for federal_income_tax purposes development_expenditures would be treated as capital expenditures but for the provisions of sec_616 see revrul_67_169 supra production_costs on the other hand are costs that are directly related to the mining of a particular increment of the mineral or ore deposit and to no other see id typically the costs incurred in removing overburden in connection with an open pit mine as opposed to a strip mine are treated as development_expenditures because removal of the overburden in that case not only facilitates mining the first layer of ore but it also allows eventual access to lower layers of ore see revrul_86_83 supra on the other hand the costs incurred in removing overburden in connection with a strip mine typically are integrally related to extraction of a limited area of the ore or mineral to be mined and for that reason are included among the costs of producing a particular increment of the ore or mineral see revrul_77_308 supra revrul_67_169 supra before development_expenditures could be deducted under sec_616 without limitation beginning in the current deduction of development_expenditures under sec_616 in the case of a corporation became subject_to the special rules of sec_291 as first enacted sec_291 provided in pertinent part as follows sec_291 special rules for treatment of intangible drilling costs and mineral exploration and development costs --for purposes of this subtitle in the case of a corporation-- in general --the amount allowable as a deduction for any taxable_year determined without regard to this section -- b under sec_616 or sec_617 shall be reduced by percent special rule for amounts not allowable as deductions under paragraph -- b mineral exploration and development costs --in the case of any amount not allowable as a deduction under sec_616 or sec_617 for any taxable_year by reason of paragraph -- i the applicable percent- age of the amount not so allow- able as a deduction shall be allowable as a deduction for the taxable_year in which the costs are paid_or_incurred and in each of the succeeding taxable years and ii in the case of a deposit located in the united_states such costs shall be treated for purposes of determining the amount of the credit allowable under sec_38 for the taxable_year in which paid_or_incurred as qualified_investment within the meaning of subsections c and d of sec_46 with respect to property placed_in_service during such year applicable_percentage --for purposes of paragraph b the term applicable_percentage means the percentage determined in accordance with the following table taxable_year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure applicable_percentage under this provision the amount that otherwise would be deductible for the current_year under sec_616 is reduced by a certain percentage sec_291 the percentage changed over the years it wa sec_15 percent for taxable years and percent for taxable years and and percent for taxable years through under sec_291 as quoted above the amount of the reduction is in effect capitalized and amortized over years beginning with the year in which the expenditures were paid_or_incurred see sec_291 in the case of a mineral deposit located in the united_states the amount of the reduction is also treated as qualified_investment for purposes of the investment_tax_credit see sec_291 sec_291 became effective for tax years beginning after tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_423 on each of cordero’s returns for and petitioner in effect treated the overburden removal costs incurred at the gillette mine as development_expenditures within the meaning of sec_616 in that petitioner capitalized and amortized over years a portion of those costs as required by sec_291 and b i and through it included that amount in qualified_investment within the meaning of sec_46 for purposes of computing investment_credit as permitted by sec_291 the portion of the overburden removal costs that was capitalized was also taken into account in computing a schedule m adjustment on cordero’s separate returns for book expenses that were not deductible this schedule m adjustment was necessary because as mentioned above the overburden removal expenses were treated as production_costs for book purposes and as such were treated as an offset to sales without reduction the parties have stipulated that for tax purposes cordero incorrectly classified its costs of overburden removal at its gillette mine as a mine development expense they agree that the subject overburden removal costs should not have been treated as development_expenditures during any of the years in issue and that the treatment of the subject costs on cordero’s separate returns included with petitioner’s consolidated_returns is wrong the parties have also stipulated that the removal of overburden in the continuous mining operation benefited only that limited increment of the coal seam exposed after removal of the overburden accordingly they agree that the subject overburden removal costs should have been treated as production_costs as such these costs should have been included in petitioner’s cost_of_goods_sold and should have offset gross_income from sales see sec_1_61-3 income_tax regs and no part of those costs should have been capitalized and amortized significantly this is the manner in which petitioner treated the subject overburden removal costs for financial_accounting purposes as described above from when mining on the gillette property started until when petitioner sold cordero cordero consistently treated the overburden removal costs incurred at the gillette mine on its books as a cost_of_producing the coal and it included those costs in cordero’s cost_of_goods_sold in these proceedings petitioner seeks to treat the subject overburden removal costs incurred at the gillette mine during and as production_costs on its tax returns for those years if petitioner were permitted to do so the subject overburden removal costs would be treated as increases of petitioner’s cost_of_goods_sold for the year in which the costs were incurred and no part of such costs would be subject_to capitalization under sec_291 and b i or included in qualified_investment for purposes of computing investment_credit pursuant to sec_291 in effect petitioner now wants to change the manner in which the overburden removal costs incurred at the gillette mine are treated for tax purposes and beginning with its return for petitioner wants to bring its tax_accounting for overburden removal costs at the gillette mine into conformity with its book accounting for those costs the issue for decision the parties disagree about whether petitioner is entitled to change the treatment of cordero’s overburden removal costs on its returns for and from development_expenditures to production_costs respondent asserts that the change is a change_of_accounting_method and that petitioner is foreclosed from making the change by reason of the fact that petitioner failed to secure the consent of the secretary under sec_446 therefore the issue is whether changing the treatment of cordero’s overburden removal costs on petitioner’s returns for and from development_expenditures to production_costs is subject_to the consent requirement of sec_446 petitioner’s position petitioner’s position is that it is not required to obtain the consent of the secretary under sec_446 as a prerequisite to making this change in support of that position petitioner makes two arguments first petitioner argues the change that it seeks to make is not a change_of method_of_accounting for purposes of sec_446 rather according to petitioner it is a recharacterization of the expenses from development_expenditures to production_costs second petitioner argues even if the change in its tax reporting of overburden removal costs is a change_of_accounting_method petitioner can still make the change without the secretary’s consent according to petitioner there is no need for the application of sec_446 or sec_481 in this case because correcting the treatment of overburden removal costs would not distort petitioner’s income in support of its first argument petitioner explains that the mistake in its reporting of the overburden removal costs at the gillette mine resulted from its mischaracter- ization of the mining method that cordero employed at the mine according to petitioner it had incorrectly viewed cordero’s mining method as open pit mining rather than strip mining and as a consequence it had incorrectly reported the subject overburden removal costs on its returns for through as mine development costs rather than as production_costs petitioner states that mischaracterizing cordero’s mining method resulted in petitioner’s misposting of cordero’s overburden removal costs as mine development petitioner argues that it is now required to correct that mistake on each of those returns and it must recharacterize the subject expenses from mine development costs to production_costs petitioner notes that the tax treatment of the subject expenses follows from their characterization and petitioner has no choice about the tax treatment of those expenses once they are properly recharacterized petitioner asserts that for tax purposes the effect of having treated the subject overburden removal costs as mine development_expenditures is that a portion of the aggregate expense for the year was capitalized as required by sec_291 and the remainder was deducted under sec_616 petitioner argues that it is only the treatment of the amount capitalized that it is seeking to change petitioner reasons that most of the overburden removal costs for the year were reported in the same manner as production_costs as petitioner states petitioner treated all of cordero’s overburden removal costs as production_costs on its federal_income_tax returns except for the amount capitalized due to the mischaracterization emphasis supplied petitioner argues that it is not attempting to change its method_of_accounting for production_costs or its method_of_accounting for mine development costs nor is it attempting to change the treatment of a material_item according to petitioner adjusting a deduction as it proposes to do in this case does not involve a change in method_of_accounting such that the taxpayer is required by sec_446 to obtain the consent of the secretary because the change does not involve the proper time for the taking of a deduction see sec_1 e ii income_tax regs petitioner argues that correcting its mischaracterization of overburden removal expenses in this case where petitioner has no choice in how to report the item for tax purposes involves a matter of characterization not a matter of timing as defined in the regulations thus petitioner argues the change in this case does not involve a change in method of account- ing petitioner asserts that there is a difference between characterizing an item for tax purposes and accounting for it petitioner argues that it should be permitted to recharacterize its overburden removal as production_costs consistent with its treatment of other production_costs as support for its first argument that the proposed change is not a change_of_accounting_method petitioner principally relies upon 77_tc_349 which it argues governs the case petitioner also cites 45_tc_489 tex instruments inc consol subs v commissioner tcmemo_1992_306 and coulter elecs inc v commissioner tcmemo_1990_186 affd without published opinion 943_f2d_1318 11th cir accord- ing to petitioner the central lesson of standard oil co indiana is that correcting improperly characterized costs is not a change in method_of_accounting if the taxpayer already accounts for similar items on its tax_return petitioner argues that in this case because it accounts for its other production_costs and the noncapitalized portion of overburden removal as production_costs there is no change in method_of_accounting when it correctly characterizes overburden removal to eliminate the erroneous capitalization in support of petitioner’s second argument that there is no need for the application of sec_446 or sec_481 petitioner argues that there is no potential for distortion in this case because the first year at issue is the first year that the tax treatment of overburden removal costs differed from that of production_costs petitioner asserts that the periods of limitations for all affected years are still open petitioner argues if the correction can be made in the first year_of_the_change there will be no distortion_of_income which is the policy reason for the consent requirement of sec_446 furthermore petitioner notes that respondent has not identified a distortion_of_income that would be brought about by the change in fact according to petitioner the change would actually achieve the clear reflection of petitioner’s income by reversing the erroneous capitalization of overburden removal costs and relating those costs to the income realized from the coal produced as contemplated by revrul_77_308 supra and revrul_67_169 supra furthermore petitioner argues treating cordero’s overburden removal expenses as production_costs on its federal_income_tax returns would be consistent with cordero’s treatment of overburden removal expenses on its books_and_records respondent’s position respondent’s position is that petitioner cannot change the treatment of the subject overburden removal costs on its returns for and because that change is a change_of_accounting_method for which petitioner did not obtain the consent of the secretary as required by sec_446 respondent notes that beginning in and continuing until when petitioner sold cordero a period of approximately years petitioner consistently accounted for all of its overburden removal costs at the gillette mine as mine development costs within the meaning of sec_616 and it capitalized and amortized a portion of those costs as required initially by sec_291 and later by sec_59 respondent acknowledges that the subject overburden removal costs should have been treated as production_costs but respondent asserts the proposed change constitutes an impermissible retroactive change in a method_of_accounting in contravention of sec_446 according to respondent the fact that petitioner’s tax_accounting method is erroneous does not justify petitioner’s abandonment of this longstanding method_of_accounting for such costs without the consent of the secretary required by sec_446 respondent acknowledges that the prior consent requirement of sec_446 applies only if the change constitutes a change in method_of_accounting respondent argues that the change which petitioner proposes to make in this case involves a change in the treatment of a material_item that is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs according to respondent in determining whether an accounting practice for an item involves timing the relevant question is whether the practice permanently changes the taxpayer’s lifetime income respondent argues that the change in petitioner’s treatment of cordero’s overburden removal costs involves timing the change is from development costs that are deductible under sec_616 but subject_to partial capitalization and amortization under sec_291 to production_costs that can be offset against income without limitation respondent argues that this change affects the tax years in which the deductions are reported over the life of the mine and does not affect petitioner’s lifetime income therefore respondent argues the change involves a material_item under sec_1_446-1 income_tax regs and is a change_of_accounting_method because the effect of the change would be to alter the timing of deductions for overburden removal costs respondent argues that the change goes beyond a mere correction of a posting error or an attempt to remedy internal inconsistencies as was involved in standard oil co indiana v commissioner supra respondent distinguishes standard oil co indiana on the ground that in this case petitioner treated all of cordero’s overburden removal costs as mine development expenses deductible under sec_616 for purposes of applying the provisions of sec_291 not just the amount capitalized in effect respondent argues that the overburden removal costs in this case were not treated inconsistently as an example respondent notes that for the first part of cordero calculated overburden removal costs of dollar_figure and capitalized and amortized percent of that amount or dollar_figure as required by sec_291 respondent notes if petitioner had treated any portion of cordero’s overburden costs as production_costs then the applicable_percentage rate specified in sec_291 would not have been applied against that portion and a smaller amount of overburden removal costs would have been capitalized and amortized each year application of sec_446 to a member_of_an_affiliated_group of corporations in the case of an affiliated_group_of_corporations such as petitioner and the members of its affiliated_group the separate_taxable_income of each member of the group is computed with certain modifications in accordance with the provisions of the code covering the determination of taxable_income of separate corporations sec_1 d income_tax regs furthermore the method_of_accounting to be used by each member of the group is determined in accordance with the provisions of sec_446 as if each member filed a separate_return sec_1_1502-17 income_tax regs thus each member_of_an_affiliated_group of corporations determines its method_of_accounting on a separate-company basis and sec_446 controls the determination of that member’s method_of_accounting see 112_tc_270 accordingly in order to resolve the issue in this case whether petitioner can change the manner in which the overburden removal expenses of one of the members of its affiliated_group_of_corporations cordero were reported on petitioner’s returns for and we look to cordero’s method_of_accounting on a separate-company basis and we apply sec_446 to cordero as we would to a separate corporation the conformity rule_of sec_446 the provisions of sec_446 spell out the relation- ship between a taxpayer’s method_of_accounting for book purposes and the manner of computing the taxpayer’s taxable_income for tax purposes the general_rule for methods_of_accounting set out in subsection a requires a taxpayer to compute taxable_income under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 the phrase income in keeping his books used in sec_446 and e refers to net_income computed for financial_accounting purposes in accordance with the generally_accepted_accounting_principles in a particular trade_or_business applied consistently from year to year see sec_1 a income_tax regs thus subsection a of sec_446 requires the taxpayer’s method of computing taxable_income to conform to the taxpayer’s method_of_accounting for book purposes we sometimes refer to this general_rule as the conformity requirement courts have consistently held that the conformity rule_of sec_446 is not an absolute requirement and that tax_accounting requirements may diverge from financial_accounting standards see eg 115_tc_554 us freightways corp subs v commissioner 113_tc_329 revd on other gro270_f3d_1137 7th cir 78_tc_445 26_tc_301 fidelity associates inc v commissioner tcmemo_1992_142 as observed by this and other courts the objectives of financial and tax_accounting are vastly different e g 439_us_522 public serv co v commissioner supra see also 476_us_593 the primary goal of financial_accounting is to provide useful information to management shareholders creditors and other interested persons and it is biased toward understating the net_income and assets of an enterprise see united_states v hughes properties inc supra thor power tool co v commissioner supra on the other hand the primary goal of tax_accounting is the equitable collection of revenue and the protection of the public fisc see united_states v hughes properties inc supra thor power tool co v commissioner supra as the supreme court has noted given this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable thor power tool co v commissioner supra pincite furthermore it is often difficult to find that a taxpayer’s return is not in conformity with the taxpayer’s books a taxpayer’s books often contain sufficient records and data to permit a reconciliation of any differences between a taxpayer’s return and its books see 258_f2d_544 5th cir revg in part on another ground and affg in part 27_tc_592 public serv co v commissioner supra pincite 35_tc_236 according to the regulations promulgated under sec_446 such a reconciliation of differences between the taxpayer’s books and his return form a part of the taxpayer’s accounting_records see sec_1_446-1 income_tax regs see also revrul_74_383 1974_2_cb_146 subsection b of sec_446 sets forth statutory exceptions to the conformity requirement under that subsection if the taxpayer does not regularly use a method_of_accounting or if the method used does not clearly reflect income then the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 thus subsection b expressly limits the general_rule requiring conformity to cases where the taxpayer uses a method_of_accounting for book purposes and where that method_of_accounting clearly reflects income id the code and the regulations vest the commissioner with wide discretion in exercising authority under sec_446 see eg thor power tool co v commissioner supra pincite 291_us_193 102_tc_87 affd 71_f3d_209 6th cir so pac transp co v commissioner 75_tc_497 supplemented by 82_tc_122 as noted by the supreme court it is not within the province of the courts to weigh and determine the relative merits of systems of accounting brown v helvering supra pincite in view of the wide latitude given to determinations of the commissioner under sec_446 the commissioner’s interpretation of the clear-reflection standard of sec_446 cannot be set_aside unless it is clearly unlawful see eg thor power tool co v commissioner supra pincite ford motor co v commissioner supra pincite capital fed sav loan association subs v commissioner 96_tc_204 91_tc_1101 affd 882_f2d_820 3d cir furthermore in view of the commissioner’s authority to determine whether a method_of_accounting clearly reflects income the method_of_accounting used by a taxpayer for book purposes is not binding on the commissioner even if it is in accord with generally_accepted_accounting_principles see eg thor power tool co v commis- sioner supra pincite am auto association v united_states 367_us_687 284_us_552 as stated by the regulations no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income sec_1_446-1 income_tax regs at the same time however the commissioner’s discretion under sec_446 is not unlimited as we have noted in the past the commissioner cannot require a taxpayer to change accounting methods if the taxpayer’s method_of_accounting clearly reflects income see eg prabel v commissioner supra pincite 90_tc_26 similarly the commissioner cannot require the taxpayer to change from one incorrect to another incorrect method e g prabel v commissioner supra pincite hosp corp of am v commissioner tcmemo_1996_105 affd 348_f3d_136 6th cir the consent requirement sec_446 the provision at issue in this case provides as follows sec_446 requirement respecting change_of_accounting_method --except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary the purpose of the consent requirement imposed by sec_446 is to require consistency in the method_of_accounting used for tax purposes and thus to prevent distortions of income which usually accompany a change_of accounting methods and which could have an adverse effect upon the revenue see 292_f2d_225 3d cir revg tcmemo_1960_29 36_tc_620 affd 316_f2d_249 5th cir 38_tc_357 25_tc_1086 affd per curiam 240_f2d_958 2d cir in part the consent requirement is also intended to lessen the commissioner’s burden of administering the internal_revenue_code see 296_f2d_333 9th cir casey v commissioner supra pincite in a recent case this court identified the following as the policy reasons served by sec_446 to protect against the loss of revenues to prevent administrative burdens and inconvenience in administering the tax laws and to promote consistent accounting practice thereby securing uniformity in collection of the revenue fpl group inc subs v commissioner t c pincite quoting 64_tc_314 sec_446 in operation by requiring the taxpayer to obtain the commissioner’s consent before changing his method_of_accounting sec_446 gives the commissioner authority to approve or disapprove such conforming changes prospectively we have held that a logical inference to be drawn from sec_446 is that the commissioner also has authority to consent to a change in a taxpayer’s method of computing taxable_income that has already been made ie to give consent retroactively see 64_tc_314 generally in order to secure the commissioner’s consent to a change_of a taxpayer’s method_of_accounting before the taxpayer was required to file an application with the commissioner on a form provided for this purpose form_3115 during the taxable_year in which it was deemed to have made the change sec_1 e i income_tax regs in effect the filing of such an application_for consent to a change in accounting_method is a request for a ruling from the commissioner see capital fed sav loan association subs v commissioner t c pincite sec_601_204 statement of procedural rules the issuance of such a ruling is a matter within the discretion of the commissioner capital fed sav loan association subs v commissioner supra pincite the commissioner will not grant permission to change a taxpayer’s method_of_accounting unless the taxpayer and the commissioner agree to the prescribed terms conditions and adjustments under which the change will be effected including the taxable_year or years in which any adjustment necessary to prevent amounts from being duplicated or omitted is to be taken into account see sec_1 e i income_tax regs the general terms and conditions under which the commissioner will consent to a change_of_accounting_method are set forth from time to time in revenue procedures the revenue procedures applicable to the years in issue are revproc_80_51 1980_2_cb_818 superseded by revproc_84_74 1984_2_cb_736 if the commissioner does not consent to the taxpayer’s request to make a conforming change in the taxpayer’s method of computing taxable_income then the taxpayer is required to continue computing taxable_income under the taxpayer’s old method_of_accounting see eg 291_f2d_913 8th cir 118_f2d_541 6th cir 34_tc_1070 and the cases cited thereat advertisers exchange inc v commissioner supra pincite3 if the taxpayer changes the method_of_accounting used in computing taxable_income without first requesting the commissioner’s consent then the commissioner would appear to have at least two choices first the commissioner could assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting see eg o liquidating corp v commissioner supra drazen v commissioner supra pincite advertisers exchange inc v commissioner supra pincite second the commissioner could accept the change_of_accounting_method and require the taxpayer to make any adjustments which might be necessary to prevent amounts from being duplicated or omitted sometimes called transitional adjustments see 42_tc_386 patchen v commissioner t c pincite cf 31_tc_1157 affd 273_f2d_638 4th cir 10_tc_171 affd per curiam 173_f2d_29 6th cir 205_fsupp_738 e d ky since the enactment of sec_481 a taxpayer has been required to make such adjustments if the taxpayer’s taxable_income is computed using a method_of_accounting different from the method under which the taxpayer’s income for the preceding_taxable_year was computed see sec_481 in deciding whether to consent to a change_of_accounting_method the commissioner is invested with wide discretion see eg commissioner v o liquidating corp f 2d pincite capital fed sav loan association subs v commissioner supra pincite drazen v commissioner supra pincite in a case in which the taxpayer has requested the commissioner’s consent to change methods_of_accounting the commissioner’s action in refusing to give consent is reviewed under an abuse_of_discretion standard see brown v helvering u s pincite schram v united_states supra pincite capital fed sav loan association sub v commissioner supra pincite so pac transp co v commissioner t c pincite the applicable standard is whether the accounting clearly reflects income united_states v ekberg supra pincite opinion by circuit judge blackmun the taxpayer must show that the commissioner acted arbitrarily upon any fair view of the facts see schram v united_states supra pincite on the other hand in a case in which the taxpayer did not first request the commissioner’s consent such as where as in the instant case the taxpayer attempts in a court_proceeding to retroactively alter the manner in which the taxpayer accounted for an item on his or her tax_return then there is no action of the commissioner to review under the abuse_of_discretion standard the question in such a case is whether the change constitutes a change_of_accounting_method that is subject_to sec_446 and not whether the commissioner’s actions were arbitrary and an abuse_of_discretion see so pac transp co v commissioner supra pincite wright contracting co v commissioner t c pincite cf fpl group inc subs v commissioner t c pincite 423_f2d_157 3d cir 352_f2d_807 if the change constitutes a change_of_accounting_method that is subject_to sec_446 then the taxpayer is foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper see so pac transp co v commissioner supra pincite wright contracting co v commissioner supra pincite the issue whether the change_of_accounting_method is proper is not pertinent until after the commissioner has refused the taxpayer’s request for consent to the change see brown v helvering supra pincite wright contracting co v commissioner supra pincite advertisers exchange inc v commissioner t c pincite meaning of the phrase method_of_accounting the code does not define the phrase method_of_accounting we have held that the phrase includes the consistent treatment of any recurring material_item whether that treatment be correct or incorrect see 120_tc_174 53_tc_439 affd 443_f2d_965 6th cir the regulations promulgated under sec_446 state the term ‘method of accounting’ includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 income_tax regs the regulations also contain the following discussion of changes of accounting_method a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs in order to determine whether an item is one which involves the proper time for the inclusion of the item in income or the taking of a deduction and hence is a material_item under the above regulation it is necessary to determine whether a change in the treatment of that item will change the taxpayer’s lifetime income or will merely postpone or accelerate the reporting of income see eg 93_tc_500 where the court stated when an accounting practice merely postpones the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime it involves the proper time for reporting income see 891_f2d_1579 fed cir a change from nondepreciable inventory to depreciable_property is a change in method_of_accounting 115_tc_554 a change from capitalizing and depreciating the costs of a group of depreciable assets to expensing them involves a change in the treatment of a material_item and is therefore an impermissible change in method_of_accounting 101_tc_1 a change from working gas inventory to cushion gas capital_asset is a change in method_of_accounting standard oil co indiana v commissioner t c pincite a change in depreciation method resulting from a change from sec_1250 property to sec_1245 property is a change in method_of_accounting finally the regulations detail certain situations that are not considered changes in method_of_accounting sec_1_446-1 income_tax regs provides a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts on the other hand for example a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting the change that petitioner seeks to make in this case involves a material_item in the present case petitioner is not seeking to change its overall plan of accounting for gross_income or deductions such as by changing from the accrual_method to some other overall_method_of_accounting rather the change that petitioner seeks to make involves the treatment of a single item the overburden removal costs incurred by cordero at the gillette mine which forms a part of petitioner’s overall plan we must determine whether this is a material_item that is an item which involves the proper time for the inclusion of the item in income or the taking of a deduction see sec_1_446-1 income_tax regs if it is a material_item then a change in its treatment can involve a change in petitioner’s method_of_accounting and we must consider petitioner’s other arguments on this point we agree with respondent as discussed above petitioner treated the overburden removal costs incurred by cordero at the gillette mine as a development expenditure on its returns for the years in issue this meant depending on the year involved that to percent of the aggregate overburden removal costs incurred during the taxable_year was deducted against taxable_income under sec_616 see sec_291 the remainder was capitalized and was amortized over years beginning with the year in which the costs were paid_or_incurred see sec_291 and petitioner now proposes to treat the overburden removal costs incurred during and as production_costs that can fully offset gross_receipts as part of petitioner’s costs of goods sold the difference between treating overburden removal costs as a development expenditure and treating them as a production cost is summarized in the following schedule year development expenditure production cost difference dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure total -- percent for assuming for simplicity’s sake that all of the coal related to the overburden removal expenditures was sold in the year the costs were incurred as indicated above if overburden removal costs are treated as development_expenditures then dollar_figure percent of the total would be deductible in the year incurred and dollar_figure percent of the total would be spread as deductions over year sec_2 through on the other hand if overburden removal costs are treated as production_costs then percent of the total would be included in petitioner’s cost_of_goods_sold and would offset gross_receipts from the mine in the year the coal is sold it is apparent from the above that the change in the treatment of overburden removal costs that petitioner seeks to make entails a change in the timing of the income reported from the mine and not a change in the total income realized over the life of the mine accordingly the aggregate overburden removal costs petitioner incurred at the gillette mine are a material_item because they involve the proper time for the taking of a deduction see sec_1_446-1 income_tax regs petitioner’s arguments do not persuade us that the subject change is not a change_of_accounting_method petitioner argues that the proposed change in the treatment of its overburden removal costs is not a change_of_accounting_method but only a recharacterization of the costs from development_expenditures to production_costs in support of that argument petitioner cites four cases 45_tc_489 coulter elecs inc v commissioner tcmemo_1990_186 77_tc_349 and tex instruments inc consol subs v commissioner tcmemo_1992_306 we believe that the cases petitioner cites are distinguishable in underhill v commissioner supra the court held that a taxpayer’s switch to a cost_recovery_method of determining income from certain promissory notes after having used a pro_rata method with regard to the same notes in previous years was not a change in method_of_accounting under sec_446 the court held that sec_446 was inapplicable because the issue involved the extent to which payments received by the taxpayer are taxable or nontaxable--ie the character of the payment--not the proper method or time of reporting an item the character of which is not in question id pincite similarly in coulter elecs inc v commissioner supra the court considered the character of payments received by the taxpayer from a bank initially the taxpayer had treated the transfer of certain equipment leases to the bank as sales but after audit the taxpayer sought to change the treatment from sales to pledges for loans relying on underhill the court found that the issue in the case was not one of timing as contemplated by sec_446 but instead it was a question of characterization ie whether the transfer by the taxpayer of the leases to the bank constituted sales or pledges for loans coulter elecs inc v commissioner supra the court quoted the underhill case regarding the taxability or nontaxability of a payment and stated although there is a timing consequence to the outcome of the characterization it is automatically determined by the characterization and no change_of accounting within the meaning of sec_446 is involved id the change in characterization in coulter elecs inc and in underhill determined the taxability of the income items at issue in each case the character of the items was changed from taxable to nontaxable and the taxpayer’s lifetime taxable_income was affected in each case the court held that the change was not a change in the taxpayer’s method_of_accounting the change in characterization in the instant case on the other hand does not involve the same kind of recharacterization that was involved in either underhill or coulter elecs inc in this case the overburden removal costs are deductible whether they are treated as mine development expenses or production_costs the change in characterization affects only whether the overburden removal costs are treated as an income offset or are amortized over years this is clearly a timing issue petitioner’s lifetime taxable_income is not affected petitioner refers to the following statement made by the court in tex instruments inc consol subs v commissioner supra we therefore conclude that to the extent that petitioner was required to allocate those costs to its long-term_contracts to comply with the regulations respondent’s proposed adjustments would not constitute a change in petitioner’s method_of_accounting for those items within the meaning of sec_1_446-1 income_tax regs that statement was made in response to the taxpayer’s argument to the effect that the commissioner’s allocation of certain general and administrative expenses as called for in the amendment to answer was not a change_of method_of_accounting under standard oil co indiana v commissioner supra because the taxpayer was required by the regulations to allocate those costs to long-term_contracts and did not have a discretionary choice to do otherwise other than the above statement we find nothing in tex instruments that is useful to petitioner in this case as we read the court’s opinion in tex instruments the statement quoted above is dictum furthermore the statement was made about adjustments proposed by the commissioner as to which sec_446 does not apply see 80_tc_1062 the restriction of sec_446 does not apply to changes initiated by the 766_f2d_436 10th cir finally the above statement is nothing more that a reprise of the court’s holding in standard oil co indiana a case which as discussed below is unlike petitioner’s petitioner’s reliance on the last case cited standard oil co indiana is also misplaced in that case the taxpayer had elected to deduct intangible drilling costs idc pursuant to sec_1_612-4 income_tax regs but had capitalized and amortized over the lives of the assets certain idc we rejected the commissioner’s assertion that the taxpayer’s attempt to deduct that idc in the taxable years at issue was a change in its method_of_accounting that required the commissioner’s consent because if the election to deduct idc is made all idc must be deducted petitioner’s tardy assertion that the other costs in issue should have been deducted does not constitute a discretionary choice that such costs should be deducted it is a discovery that petitioner failed to deduct costs which under the accounting_method it has chosen had to be deducted standard oil co indiana v commissioner t c pincite we held that sec_446 did not apply but we added the following caveat we do not mean to suggest that sec_446 would necessarily be inapplicable in the situation where a taxpayer has previously capitalized all idc and then seeks to deduct such costs under sec_263 without respondent’s consent id pincite we believe that the change petitioner proposed is different from the correction of internal inconsistencies necessitated by the discovery of the taxpayer’s failure to deduct certain costs that was involved in standard oil co indiana first this case does not involve internal inconsistencies petitioner treated all of the overburden removal expenses_incurred at the gillette mine as development expenses for tax purposes the parties stipulated cordero incorrectly classified its costs of overburden removal at its gillette mine as mine development expenses petitioner now wants to reclassify all of those costs as production_costs furthermore we cannot find that the change in treatment sought by petitioner was necessitated by the discovery of an error as opposed to a discretionary choice all of the overburden removal expenses_incurred at the gillette mine were treated as production_costs for book purposes and the schedule m-1 reconciliation of income per books with income per return filed with petitioner’s return for each of the years in issue reconciles that book treatment with the tax treatment of the same overburden removal expenses as development_expenditures in summary the instant case does not involve the kind of recharacterization that was involved in either 45_tc_489 or coulter elecs inc v commissioner tcmemo_1990_186 and that takes into account the nontaxable character of payments that are at issue neither does this case involve the correction of internal inconsistencies discovered by the taxpayer as involved in 77_tc_349 in light of the above we agree with respondent that petitioner’s overburden removal costs incurred at the gillette mine are a material_item and that the change in the treatment of that item proposed by petitioner is a change_of_accounting_method that is subject_to the consent requirement of sec_446 petitioner concededly did not obtain the commissioner’s consent and therefore petitioner is not entitled to make the change proposed finally we disagree with petitioner’s second argument that even if the change is a change_of_accounting_method sec_446 does not apply because there is no potential for distortion in this case petitioner argues that there is no potential for distortion because the first year at issue is the first year in which the tax treatment of overburden removal costs differed from that of production_costs this and other courts have rejected similar arguments in the past see diebold inc v united_states f 2d pincite so pac transp co v commissioner t c pincite cf 304_us_191 296_f2d_333 9th cir as we stated in so pac transp co v commissioner supra the commissioner’s consent is required when a taxpayer in a court_proceeding attempts to alter retroactively the manner in which he accounted for an item on his tax_return we reject petitioner’s argument because of the administrative burden that would otherwise be placed on the commissioner this administrative burden is particularly evident in this case where the treatment that petitioner seeks to change had been followed consistently on its returns from through until it sold cordero on the basis of the above concessions by the parties and our prior opinions issued in this case an appropriate order will be issued
